DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The following are disclosed patentably distinct species: (a) the species illustrated in Figures 1-6; (b) the species illustrated in Figures 7-12; (c) the species illustrated in Figures 13-14; (d) the species illustrated in Figures 15-20; and (e) the species illustrated in Figures 21-22. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the distinct species require a search within various classes and/or sub-classes as well as differing query (text) searches within various classes and/or sub-classes, which places a serious search burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Peter Rashid on March 16, 2022 a provisional election was made with traverse to prosecute the invention of species (b) illustrated in Figures 7-12, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-21 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 each recite the “length of the at least one vibration dampening element” is “greater than [the] diameter of the at least one vibration dampening element.”  Each limitation is unclear because it is unclear whether there is a respective nature here as in the at least one vibration dampener has a length greater than a diameter or if there is some oddly required requirement where one dampener is longer than the diameter of another dampener.  Appropriate correction required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita (JP 2003-334702 A).
(Claim 1) Okita discloses a cutting tool holder (1) that includes a portion of a holder body having a central longitudinal plane including opposing first and second side surfaces and a front surface extending therebetween (annotated Fig. 6 below).  

    PNG
    media_image1.png
    651
    746
    media_image1.png
    Greyscale

An insert (2) mounting portion is located at the front surface of the holder body adjacent to a top end (Figs. 1-6).  At least one dampening aperture (for dampening element 5) extends from the front surface substantially parallel with the central longitudinal plane of the holder body (Figs. 2-5), and at least one vibration dampening element (5, 7) receivable within the at least one dampening aperture.
EXAMINER NOTE:  The recitation of the at least one dampening aperture extending from the front surface is interpreted as the aperture being in the front surface and extending 
(Claim 8) The at least one vibration dampening element (5) includes a viscoelastic material (Translation ¶¶ 0006, 0008, 0011, 0022-0023, 0040).
(Claim 13) The holder body (1) includes a first and second dampening apertures (Fig. 4) having first and second vibration dampening elements (5, 7).
Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al. (JP 2004-202648 A).
(Claim 1) Okita et al. discloses a cutting tool holder (100) that includes a portion of a holder body having a central longitudinal plane (running left to right and centrally in Figs. 1, 3) including opposing first and second side surfaces (left and right in cross sections in Figs. 1, 3) and a front surface extending therebetween (leftmost surface in Figs. 1, 3).  An insert (103) mounting portion (103a) is located at the front surface of the holder body adjacent to a top end (Figs. 1, 3-7).  At least one dampening aperture (for dampening element 104) extends from the front surface substantially parallel with the central longitudinal plane of the holder body (Figs. 1, 3-7), and at least one vibration dampening element (104) receivable within the at least one dampening aperture.
(Claim 2) A length of the at least one vibration dampening element is greater than a diameter of the at least one vibration dampening element (Figs. 1, 3).
(Claim 4) A diameter of the at least one vibration dampening element is at least 50 percent of a thickness of the holder body (cross sections in Figs. 1, 3).
(Claim 5) A diameter of the at least one vibration dampening element is at least 75 percent of a thickness of the holder body (cross sections in Figs. 1, 3).
(Claim 8) The at least one vibration dampening element (104) includes a viscoelastic material (Translation pages 2, 4-5).
Claims 1, 2, 4, 5, 7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansson et al. (US Patent No. 6,113,319).
(Claim 1) Hansson et al. (“Hansson”) discloses a cutting tool holder (1) that includes a portion of a holder body having a central longitudinal plane (running left to right and centrally in Fig. 1 defined parallel to dimension L) including opposing first and second side surfaces (side surface defining dimension T) and a front surface extending therebetween (surface where dimension T leader line touches in Fig. 1).  An insert mounting portion (2) is located at the front surface of the holder body adjacent to a top end (Fig. 1).  At least one dampening aperture (for dampening element 6a-6h; Clm. 1 states that the damping elements extend the entire length of the holder body such that apertures would exist extending from the front surface to the back surface) extends from the front surface substantially parallel with the central longitudinal plane of the holder body (Figs. 2a-2h; Clm. 1), and at least one vibration dampening element (6a-6h) receivable within the at least one dampening aperture.
(Claim 2) A length of the at least one vibration dampening element is greater than a diameter of the at least one vibration dampening element (Figs. 1-2h; Clm. 1).  That is, the thickness (T) is less than the length (L), and the damping element is claimed as running the entire length.
(Claim 4) A diameter of the at least one vibration dampening element is at least 50 percent of a thickness of the holder body (cross sections in Figs. 2a-2h).
(Claim 5) A diameter of the at least one vibration dampening element is at least 75 percent of a thickness of the holder body (cross sections in Figs. 2a-2h).
(Claim 7) The at least one vibration dampening element includes a high density pin having a density greater than 5 g/cm3 (Clm. 2; Col. 2, Lines 48-67; Col. 3, Lines 25-27).
(Claim 13) The holder body includes a first and second dampening apertures (Figs. 2a-2h) having first and second vibration dampening elements (6a-6h).
(Claim 14) The first and second vibration dampening elements (6a-6h) are formed of substantially similar materials (Figs. 2a-2h; Clm. 2; Col. 2, Lines 48-67; Col. 3, Lines 1-9).
(Claims 15 and 16) The holder body includes a first, second and third dampening apertures (Figs. 2d, 2g) having first and second vibration dampening elements within each aperture (6d, 6g).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht et al. (US Pub. No. 2017/0173701 A1).
(Claim 1) Hecht et al. discloses a cutting tool holder (22) that includes a portion of a holder body having a central longitudinal plane (running within A1 and surfaces 36, 38) including opposing first and second side surfaces (34 and opposite surface) and a front surface (26a) extending therebetween (Figs. 1, 2).  An insert mounting portion (32) is located at the front surface (26a) of the holder body adjacent to a top end (28, 38).  At least one dampening aperture (30) extends from the front surface substantially parallel with the central longitudinal plane of the holder body (Figs. 1, 2), and at least one vibration dampening element (24) receivable within the at least one dampening aperture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (US Patent No. 6,113,319).
Hansson does not explicitly disclose that the damping element is at least 500 percent greater than the diameter of the at least one vibration dampening element.  Yet, the reference shows that the general diameter relative to the height and thickness of the holder and the reference discloses that the dampening element runs the entire length of the holder body (Figs. 1-2h; Clm. 1).  Moreover, the relationship between the diameter of the dampener relative to the length thereof is a result-effective variable because it impacts vibration damping, tool strength and cost of production of the holder.  Thus, at a time prior to filing it would have been obvious to See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (US Patent No. 6,113,319) in view of McCormick et al. (US Patent No. 9,630,258 B2).
Hansson discloses the at least one vibration dampening element includes a high density pin having a density greater than 5 g/cm3 (Clm. 2; Col. 2, Lines 48-67; Col. 3, Lines 25-27), but the reference does not explicitly disclose the at least one vibration dampening element including a high density pin and a viscoelastic sleeve.
McCormick et al. (“McCormick”) discloses at least one vibration dampening element (33) including a high density pin (332) sleeved by rubber (331; Col. 5, Lines 39-55; Figs. 5, 6).  The pin and viscoelastic sleeve are capable of being formed separately, especially as theyare formed from different materials.  This limitation (of claim 11) is a product-by-process limitation and all that is needed to meet the limitation is the capability that the claimed components could have been made by the intended process.  As the sleeve is connected to the pin to make the dampening element, the features are considered integrally formed (Fig. 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool holder disclosed in Hansson with a sleeved pin as taught by McCormick in order to combine the vibration dampening characteristics with the viscoelastic material and the damping pin See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.